FILED
                             NOT FOR PUBLICATION                            JAN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GABRIEL PLATEROS ARRIAGA; et al.,                No. 08-72097

              Petitioners,                       Agency Nos. A075-752-610
                                                            A075-752-611
  v.                                                        A078-112-236

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted January 10, 2011 **
                               San Francisco, California

Before: BEEZER, TALLMAN and CALLAHAN, Circuit Judges.

       Gabriel Plateros Arriaga, his wife Imelda Flores De Plateros, and their son

Gabriel Plateros Flores, natives and citizens of Mexico, petition pro se for review

of the decision of the Board of Immigration Appeals denying their second motion

to reopen, challenging the denial of their underlying cancellation of removal

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application and seeking to apply for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).

      Petitioners contend that their United States citizen children will experience

hardship if they return to Mexico and therefore they are entitled to cancellation

relief. The BIA did not abuse its discretion in denying petitioners' second motion

to reopen as time- and number-barred, and petitioners may not reopen their

cancellation of removal claim. See 8 U.S.C. §§ 1229a(c)(7)(A) & (C)(1); 8 C.F.R.

§ 1003.2(b)(2) & (c)(2).

      Petitioners also contend that country conditions have changed in Mexico

thereby excusing the time and numerical bars to reopening their asylum,

withholding, and CAT claims. Petitioners contend that they will be persecuted

because they will be perceived as wealthy and potential kidnapping victims

because they are Mexicans returning from the United States, thereby entitling them

to asylum, withholding, and CAT relief. Petitioners failed to establish changed

country conditions in Mexico that are material to petitioners and their

circumstances. See 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988,

996-97 (9th Cir. 2008). In addition, petitioners failed to establish that they qualify

as a cognizable social group, and therefore did not demonstrate prima facie

eligibility for the asylum, and withholding relief requested. See Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (rejecting as a particular social
group “returning Mexicans from the United States”). Petitioners also failed to

establish that it was more likely than not that they would be tortured if returned to

Mexico, and thereby they failed to establish prima facie eligibility for CAT

protection. See id. at 1152.

      PETITION FOR REVIEW DENIED.